Citation Nr: 1710548	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial rating higher than 10 percent for left knee degenerative changes, and higher than 10 percent for left knee instability.

5.  Entitlement to an initial rating higher than 20 percent for lumbar spine intervertebral disc syndrome and degenerative disc disease.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1994 to May 1997 and from September 2006 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting an earlier effective date and a staged higher rating for left knee instability.  The Board is also granting a separate rating for symptoms of removed semilunar cartilage (meniscus).  However, the left knee requires additional development and will be REMANDED, along with all of the other claims, to the Agency of Original Jurisdiction (AOJ) for additional development, as discussed below.


FINDINGS OF FACT

1.  In resolving all doubt in his favor, he has had slight instability of the left knee for the entire period on appeal.  It is factually ascertainable that his left knee instability increased to moderate as of the September 2015 VA examination.
2.  In resolving all doubt in his favor, the Veteran has had symptoms of removed semilunar cartilage (meniscus) for the entire period on appeal.


CONCLUSIONS OF LAW

The criteria are met for an effective date of August 18, 2007, for slight instability of the left knee under DC 5257.  The criteria are met for a 20 percent rating for moderate instability of the left knee under DC 5257, effective from September 11, 2015.  The criteria are met for a 10 percent rating under DC 5259, effective from August 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.71a, DCs 5257, 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In regard to the left knee, the Board is granting an earlier effective date for instability, as well as a higher staged rating.  The Board is also granting a separate rating for symptoms of removal of the semilunar cartilage (meniscus).  These grants are based upon the evidence as it currently stands.  However, the record suggests the left knee has increased in severity; therefore another examination must be conducted.  38 C.F.R. § 3.159(c)(4).  However, the record clearly demonstrates entitlement to the ratings for instability and symptoms of the meniscus, and the Veteran is not prejudiced by the Board's decision to immediately grant that rating, as the entirety of the left knee will be subject to readjudication.

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's left knee is currently rated as 10 percent disabling under DC 5010-5260 for degenerative repairs with ACL repair.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (setting forth the procedure for assigning a hyphenated DC).  Under this DC, the rating is determined under the criteria pertaining to degenerative arthritis, DC 5003, which rates based on limited motion.  Id.

The left knee is being remanded in this decision for additional development, therefore the Board will not complete a full analysis on all of the potentially applicable DCs.  The evidence requires development.  However, as mentioned above, the record clearly shows entitlement to an earlier effective date and staged rating for instability (DC 5257) and a separate initial rating for symptoms of the removed meniscus (DC 5259).

His left knee has a separate rating under DC 5257, for slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257.  Moderate symptoms warrant a 20 percent; and severe symptoms warrant a 30 percent.  Id.  This rating is effective from September 2015.  See 38 C.F.R. § 3.400.

At the May 2008 VA examination, he was found to have mild instability, which he complained about and also that his knee would "give way".  At the September 2015 VA examination, he was found to have mild instability and moderate subluxation.

Based on this evidence, and in resolving all doubt in his favor, the Board finds the effective date for his separate rating for instability is August 18, 2007, the day after he separated from active duty service.  38 C.F.R. §§ 3.102, 3.400, 4.3, 4.71a, DC 5257.

Further, the Board finds that a 20 percent rating for moderate subluxation is warranted, effective from September 11, 2015, the date of the VA examination where it was factually ascertainable that he had moderate subluxation of the left knee.  38 C.F.R. §§ 3.400(o), 4.71a, DC 5257. 

In regard to his meniscus, the record shows the Veteran has had many surgeries of the left knee, including  left meniscectomies in the 1990s, and in 2008, 2009, 2010, and 2013, and the record suggests another surgery in December 2016.  At the May 2008 VA examination, the Veteran complained of locking and pain.  At the June 2014 VA examination, he was affirmatively found to have symptoms of meniscectomy.  At the September 2015 VA examination, he was found to have episodes of locking, pain, and joint effusion.  

Based on this evidence, the Board finds that a separate 10 percent rating under DC 5259 for symptoms after the removal of the semilunar cartilage (meniscus) is warranted, also effective from August 18, 2007.  38 C.F.R. §§ 3.400(o), 4.71a, DC 5259.

The Board does not find that discussion of other applicable codes, or extraschedular consideration, are warranted at this time, as this issue is being remanded for development and will be readjudicated.


ORDER

An effective date of August 18, 2007, is granted for a 10 percent rating for left knee instability under DC 5257.

A 20 percent rating is granted, effective from September 11, 2015, for left knee instability under DC 5257.

A 10 percent rating is granted under DC 5259 for the left knee.


REMAND

The remaining claims require additional development.

Initially, the Board notes that the personnel records that have been obtained seem to suggest that he had additional active duty service.  On remand, another search for records must be conducted, and attempt should be made to verify his periods of service.

In regard to his claim for diabetes, the record suggests that his diabetes increased in severity during his last period of active duty.  The medical opinion of record does not consider this theory of entitlement.

In regard to his hearing loss, an updated VA medical examination must be conducted to determine whether he has hearing loss that is disabling for VA purposes.  The Veteran reports noting a decrease in hearing after separation from the Navy, in May 1997.  While in the Navy, he worked as a gas turbine system technician, which is an MOS where noise exposure is considered highly probable.  An opinion must also be obtained as to whether any current loss is related to his service.

In regard to his right knee, an opinion on must be obtained as to whether his left knee, or any other service-connected disability, caused or aggravated his right knee disability.  

In regard to his left knee and low back, an updated report on the current severity of these disabilities must be obtained.  

Finally, in regard to his claim for a TDIU, this claim must be remanded as it is inextricably intertwined with the other claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the treatment he has received for his diabetes, his knees, his back, and his hearing loss, and make arrangements to obtain all records not already associated with the claims file.  Ensure that there is a complete record of VA treatment records.

Specifically ask for authorization to obtain private treatment from Dr. W.P. in Athens, Ohio (see medical record dated October 25, 2007 for the full name of the physician, and use the doctor's full name in the letter to the Veteran).

Specifically ask for records regarding left knee surgery in or around December 2016.

2.  Make an effort to locate additional personnel records.  Make an effort to verify his service and determine whether he had any additional periods of active duty, or active or inactive duty for training (ACDUTRA & INACDUTRA).  The Board notes one of his personnel records seems to indicate he had active duty until October 2007.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's diabetes increased in severity beyond its normal progression during his last period of active duty service.  The examiner is asked to review the claims file prior to the examination and also to conduct a search of the relevant literature prior to opining.

The record shows he entered service with "well controlled" diabetes, and was taking metformin.  During service, he had some elevated blood sugar readings.  He was placed on insulin on, or at some point prior to, February 2008.  The examiner is asked to provide an opinion as to whether his diabetes increased in severity beyond its normal progression during his service from September 2006 to August 2007.

The examiner should support all opinions with explanatory rationale.

4.  Schedule an appropriate examination for an opinion on whether the Veteran has hearing loss that is as likely as not (50 percent or greater probability) related to noise exposure in the Navy.  Conduct a hearing test for a determination on whether his hearing loss is disabling for VA purposes.  The examiner is asked to review the claims file prior to the examination.

The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  He has asserted noticing hearing loss since separation from the Navy in May 1997.  He was a gas turbine system technician, which is an MOS for which noise exposure is highly probable.

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123.  

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

All opinions are to be supported with explanatory rationale.

5.  Schedule the Veteran for a joints examination for (i) an opinion on whether it is as likely as not (50 percent or greater probability) that any right knee disability is caused or aggravated by any of his service-connected disabilities; (ii) a report on the current severity of his left knee disability; and, (iii) a report on the current severity of his lumbar spine disability.  The examiner is asked to review the claims file prior to the examination.

(i)  In regard to the right knee, the examiner is asked to provide an opinion on whether it is as likely as not that any right knee diagnosis is caused or aggravated (that is, a permanent increase in severity that is beyond the normal progression of the disability) by any of his service connected disabilities, which include lumbar spine IVDS and degenerative disc disease, left shoulder labral and rotator cuff tears, bilateral lower extremity radiculopathy, left knee degenerative changes with instability and with residual symptoms of meniscectomy.  The examiner is asked to form an opinion regarding this issue.

(ii)  In regard to the left knee, conduct a complete examination for a report on the current severity of his left knee disability.  Conduct range of motion measurements in both active and passive motion for both knees.  Ask him about whether he has flares of pain, and if so, what precipitates them and what alleviates them.  Ascertain the severity of instability and/or subluxation.  

Clarify whether the Veteran has dislocated meniscus or whether his meniscus has been removed.  If removed, please list the approximate date of removal.  

Provide an opinion on whether any of his left knee surgeries performed during the appeal period (since August 2007) required convalescence, and if so, how long of a period.

(iii)  In regard to his lumbar spine, conduct a complete examination for a report on the current severity of his lumbar IVDS and degenerative disc disease.  Provide an opinion on the duration of incapacitating episodes in the preceding 12-month period.  Did the Veteran have four to six weeks of incapacitating episodes due to his lumbar spine in any 12-month period since the Veteran separated from service in August 2007?  

Conduct range of motion measurements in both active and passive motion.  Ask the Veteran about whether he has flares of pain, and if so, what precipitates them and what alleviates them.  

All opinions are to be supported with explanatory rationale.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


